                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

 BATTLE-ABC, LLC,

                             Plaintiff,                                                 8:18CV508

             vs.                                                                 AMENDED
                                                                         FINAL PROGRESSION ORDER
 SOLDIER SPORTS, LLC, and JEFFREY
 EVANS,

                             Defendants.

        This matter comes before the Court on the Joint Stipulated Motion to Extend Progression
Order Deadlines (Filing No. 67). After review of the parties’ motion, the Court finds good cause
to grant the requested extensions. Accordingly,

         IT IS ORDERED that the final progression order is as follows:

         1)        The jury trial and pretrial conference are cancelled and will be reset at a later date.

         2)        A telephonic conference to discuss the status of case progression and to schedule
                   the trial and pretrial conference will be held with Magistrate Judge Michael D.
                   Nelson on February 21, 2020, at 11:00 a.m. by telephone. Counsel shall use the
                   conferencing instructions assigned to this case by Judge Nelson to participate in the
                   conference. (Filing No. 64)

         3)        The deadline for completing written discovery under Rules 33, 34, and 36 of the
                   Federal Rules of Civil Procedure is October 29, 2019. Motions to compel
                   discovery under Rules 33, 34, and 36 must be filed by November 12, 2019.

                   Note: A motion to compel, to quash, or for a disputed protective order shall not be
                   filed without first contacting the chambers of the undersigned magistrate judge to
                   set a conference for discussing the parties’ dispute.

         4)        The deadlines for complete expert disclosures 1 for all experts expected to testify at
                   trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                   (Fed. R. Civ. P. 26(a)(2)(C)), are:

                   Initial expert reports of each party in support of their claims or counterclaims shall
                   be served by December 6, 2019, in opposition to such claims or counterclaims by
                   January 5, 2020, and rebuttal reports in support of such claims or counterclaims
                   by January 19, 2020.


         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
5)   The deposition deadline is February 19, 2020.

           A. The maximum number of depositions that may be taken by the plaintiffs as
              a group and the defendants as a group is 10.

           B. Depositions will be limited by Rule 30(d)(1).

6)   The deadline for filing motions to dismiss and motions for summary judgment is
     April 10, 2020.

7)   The deadline for filing motions to exclude testimony on Daubert and related
     grounds is March 25, 2020.

8)   The following procedure shall govern claim construction in this case:

     Claim Construction Briefs:

     The parties have filed their Claim Construction Briefs pursuant to the Court’s prior
     order.

      A)     By September 24, 2019, the parties shall jointly file a claim construction
             chart.

             i.)     Said chart shall have a column listing complete language of
                     disputed claims with disputed terms in bold type and separate
                     columns for each party’s proposed construction of each disputed
                     term. The chart shall also include a fourth column entitled
                     "Court’s Construction" and otherwise left blank. Additionally, the
                     chart shall also direct the Court’s attention to the patent and claim
                     number(s) where the disputed term(s) appear(s).

             ii)     The parties may also include constructions for claim terms to which
                     they have agreed. If the parties choose to include agreed
                     constructions, each party’s proposed construction columns shall
                     state "[AGREED]" and the agreed construction shall be inserted in
                     the "Court’s Construction" column.

             iii)    The purpose of this claim construction chart is to assist the Court
                     and the parties in tracking and resolving disputed terms.
                     Accordingly, aside from the requirements set forth in this rule, the
                     parties are afforded substantial latitude in the chart’s format so that
                     they may fashion a chart that most clearly and efficiently outlines
                     the disputed terms and proposed constructions. Appendices to the
                     Court’s prior published and unpublished claim construction
                     opinions may provide helpful guidelines for parties fashioning
                     claim construction charts.
9)     The Markman Hearing in this matter remains set for October 4, 2019 at 9:00 a.m.
       in Courtroom 2, Roman L. Hruska Federal Courthouse, 111 South 18th Plaza,
       Omaha, NE before Senior Judge Laurie Smith Camp.

10)    All requests for changes of deadlines or settings established herein shall be directed
       to the undersigned magistrate judge, including all requests for changes of trial dates.
       Such requests will not be considered absent a showing of due diligence in the timely
       progression of this case and the recent development of circumstances, unanticipated
       prior to the filing of the motion, which require that additional time be allowed.


Dated this 9th day of September, 2019.
                                              BY THE COURT:


                                              s/ Michael D. Nelson
                                              United States Magistrate Judge
